UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of earliest event reported:September 6, 2011 American Airlines, Inc. (Exact name of registrant as specified in its charter) Delaware1-269113-1502798_ (State of Incorporation) ( Commission File Number)(IRS Employer Identification No.) 4333 Amon Carter Blvd.Fort Worth, Texas76155 (Address of principal executive offices)(Zip Code) (817) 963-1234_ (Registrant's telephone number) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure AMR PRESENTING AT INVESTOR CONFERENCE AMR Corporation (AMR), the parent company of American Airlines, Inc., will present at the Deutsche Bank 2011 Aviation and Transportation Conference on Tuesday, September 13, 2011, at approximately 9:10 AM ET. AMR will focus on its recent financial performance and outlook for the future. A webcast of the presentation along with accompanying slides will be made available via the investor relations section of the American Airlines website at www.aa.com/investorrelations. Additionally, a replay of the speech will remain available for at least seven days following the event. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Airlines, Inc. /s/ Kenneth W. Wimberly Kenneth W. Wimberly Corporate Secretary Dated:September 6, 2011
